Petition before the clerk, under G.S. 30-27 et seq., for the allotment of a widow's year's allowance, heard on motion to strike allegations contained in the answer.
The defendants filed answer to the petition of plaintiff in which they make certain allegations which may be summarized as follows: (1) Plaintiff has recently received a large sum as compensation for personal injuries sustained in an automobile collision and therefore does not need an allotment out of the property of deceased, left for the support of his aged parents; (2) as the widow of deceased, a chief aviation machinist mate in the United States Navy, she has received and will receive support from the United States Government; (3) the defendants, parents of the deceased, are aged and infirm, that the male defendant is paralyzed, blind, and helpless, and they are dependent upon the estate left by the deceased for their support; (4) that petitioner lives in Brooklyn, N.Y., is able to support herself without depriving the aged and disabled defendants of their means of livelihood; and (5) deceased in his will evidenced a desire that petitioner should receive no part of his estate.
There are other allegations in the answer which raise issues of fact for the jury.
The plaintiff appeared and moved to strike said allegations more fully set out in the answer. The motion was allowed and petitioners appealed.
The facts alleged in the answer, stricken by order of the court below, have no bearing on the issues raised by the pleadings. They could not be shown in evidence. To permit them to be presented to the jury, even through the reading of the pleadings, would be highly prejudicial to the petitioner. Hence the order striking same must be
Affirmed.